DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III: claims 13-22 in the reply filed on June 14, 2022 is acknowledged.
Claims 1-12 and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2022. 

Priority
	This application claims priority to US provisional application 62/891,762 filed on August 26, 2019. 
Information Disclosure Statement
	The information disclosure statements filed on May 19, 2021 and July 16, 2021 all comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 15 refers to “a temperature in within a first temperature range”. However, the specification does not have any mention of a temperature, nor provide any guidance on what values fall in or within an acceptable temperature range. Thus, temperature and a first temperature range lack antecedent basis.  
Claim 20 refers to “exposing the synthetic organism to a second condition directs enzymes from a first synthetic organelle to a second synthetic organelle”. However the specification does not mention having a first and second organelle, or that enzymes shuttle between different organelles. Thus, directing an enzyme from a first synthetic organelle to a second synthetic organelle lacks antecedent basis. 
Claim 21 refers to “wherein at least one of the pH or hydrophobicity of the synthetic organelle is modified by exposing the synthetic organism to a second condition that recruits a protein”. However the specification does not mention how to measure the pH or hydrophobicity of the synthetic organelle and determine whether a modification took place, nor explain the recruitment of a protein in response to such a change. Thus, pH or hydrophobicity of the synthetic organelle lacks antecedent basis.   
Claim 22 refers to “recruits at least one material selected from the group consisting of a cofactor or a substrate”. However the specification does not mention cofactor recruitment or substrate recruitment. Thus, the group consisting of cofactor or a substrate lacks antecedent basis.  

Claim Objections
Claim 15 is objected to because of the following informalities: improper grammar in referring to the temperature range. 
Claim 15 recites the limitation “a temperature in within a first temperature range” which is improper grammar. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “a method of controlling metabolic flux … wherein the inducible domain changes conformation in a manner that leads to oligomerization of the protein” and “exposing the synthetic organism to a first condition”. It is unclear whether the metabolic flux is referring to the activity of the metabolic enzyme in the synthetic protein or referring to the oligomerization of the protein, and whether those two process are the same or different processes. It is further unclear how the first condition relates to controlling metabolic flux, whether the first condition is related to inducing the inducible domain to change conformation, or whether the condition is even required to affect metabolic flux, making it difficult to determine the metes and bounds of the claimed invention. Therefore, this claim is indefinite for lack of clarity in relating the control of metabolic flux to oligomerization and relating the control of flux to a first condition. 
Claim 15 recites the limitation “a temperature in within a first temperature range”. It is unclear what temperature range is encompassed by this limitation, as there are no numbers recited, nor is there mention of temperature ranges in the specification, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
Claim 19 recites the limitation “recruits enzymes to a synthetic organelle”. Claim 19 depends from claim 16, which recites “The method according to claim 13”, but does not specifically recite an enzyme. Claim 13 recites “a metabolic enzyme”. It is unclear whether the enzyme recited in claim 19 is referring to a metabolic enzyme as in claim 13, a synthetic protein as in claim 13, or an additional enzyme in addition to the metabolic enzyme, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
Claim 20 recites the limitation “wherein exposing the synthetic organism to a second condition directs enzymes”. Claim 20 depends from claim 19, which recites the limitation “recruits enzymes to a synthetic organelle” as discussed above. Claim 19 depends from claim 16, which recites “The method according to claim 13”, but does not specifically recite an enzyme. Claim 13 recites “a metabolic enzyme”. It is unclear whether the enzyme recited in claim 20 is referring to a metabolic enzyme as in claim 13, a synthetic protein as in claim 13, or an additional enzyme in addition to the metabolic enzyme, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite. 
Claim 21 recites the limitation “recruits a protein”. Claim 21 depends from claim 19, which “The method according to claim 16”, but does not specifically recite a protein. Claim 16 recites “The method according to claim 13”, but does not specifically recite a protein. Claim 13 recites “a synthetic protein”. It is unclear whether the protein recited in claim 21 is referring to a synthetic protein as in claim 13, or an additional protein in addition to the synthetic protein, making it unclear where the metes and bounds are of the claimed invention. Therefore, this claim is indefinite.  
Those claims identified in the statement of rejection but not explicitly referenced in the rejection are also rejected for depending from a rejected claim but failing to remedy the indefiniteness therein. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 20-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For claims drawn to a genus, MPEP 2163.II.A3.(a).(ii) states “written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species” where “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, where there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” 

Claims 20-22 are directed to the method of controlling metabolic flux in a synthetic organism according to the method of claim 19, wherein “exposing the synthetic organism to a second condition” can cause different effects, including “directs enzymes from a first synthetic organelle to a second synthetic organelle” as in claim 20; “at least one of the pH or hydrophobicity of the synthetic organelle is modified by exposing the synthetic organism to a second condition that recruits a protein” as in claim 21, and “recruits at least one material selected from the group consisting of a cofactor or a substrate” as in claim 22. 
The specification suggests that clustering and compartmentalization work by increasing local enzyme concentrations in a pathway of interest to accelerate intermediate processing and sequester toxic intermediates (specification p.2, paragraphs 0007-0008). The specification further suggests that colocalizing two metabolic enzymes that operate at sequential steps enables the product of the first enzyme to encounter the second enzyme before it diffuses away (specification p.2, paragraph 0009). The specification uses a model system of the violacein pathway and the condition of light or absence of light (darkness) as the conditions (specification p.3, paragraph 0013, and Figure 1). 
 However, the specification does not identify how enzymes would be directed from one organelle to another in response to light or darkness. The specification does not suggest if or how the pH or hydrophobicity of a synthetic organelle would change in response to light or darkness, and how exposure to light or darkness recruits a protein. The specification does not provide any guidance as to what cofactor would be recruited by light, and lists a single substrate PTDV as required by enzymes VioC and VioD (specification p.23, paragraph 0119). The specification does not provide any additional examples of enzyme/substrate pairings or any examples of enzyme/cofactor pairings that would also respond to light or darkness. 
Avalos et al. teaches a combination of two novel systems for light-controlled gene expression in yeast, based on the EL222 light-sensitive transcription factor from Erythrobacter litoralis (WO 2017/177147 A1, published on October 12, 2017 and an earliest priority date of April 7, 2016). However, there is no teaching to suggest a predictable correlation between relating how conditions other than light would result in the assembly or disassembly of synthetic organelles. It is not evident from the prior art that one skilled in the art could choose another enzyme/substrate pair or an alternate condition to expose the synthetic organisms that would cause the synthetic organelle to recruit a protein, change pH or hydrophobicity, or direct an enzyme from one organelle to another. 
The instant claims 20-22 recite that exposing a synthetic organism to a second condition would cause several effects such as causing enzymes to move from one synthetic organelle to another, altering the pH or hydrophobicity of a synthetic organelle, or recruiting a cofactor or substrate. As identified above, the species of light (presence or absence) is taught, although there is no indication of how light causes the recited results to occur, nor identification of any additional conditions that would cause such effects, which is not sufficient for showing that applicant was in possession of the subject matter regarded as the invention. For these reasons, instant claims 19-22 fail to comply with the written description requirement. 

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., “Light-based control of metabolic flux through assembly of synthetic organelles”, Nature Chemical Biology, June 2019 , vol. 15, issue 6, pp.589-597, first available on May 13, 2019.
Regarding claim 13, Zhao teaches reversibly controlling metabolic flux in microbes using optogenetic clustering tools (relevant to a method of controlling metabolic flux) (p. 589, Results). Zhao teaches methods for obtaining yeast strains in which protein clusters could be reliably assembled and dissolved (relevant to a synthetic organism) (p. 589, Introduction last paragraph in 2nd column). Zhao teaches that light-induced clustering approaches are based on the Arabidopsis thaliana Cry2 photolyase homology domain (relevant to at least one inducible domain) (p.589, 2nd column Results). Zhao teaches that the Cry2 photolyase homology domain oligomerizes on blue light stimulation (relevant to inducible domain changes conformation in a manner that leads to oligomerization) (p.589, Results – Optogenetic clustering can be variable between cells). Zhao teaches that two enzymes, VioE and VioC activity produces two distinct end products in the deoxyviolacein pathway (relevant to metabolic enzyme) (p.592, 1st column, Light-triggered deoxyviolacein flux using optoClusters). Zhao teaches fusion proteins VioC-optoCluster and optoCluster-VioE, and verified that these clusters were light switchable (relevant to a synthetic protein comprising at least one inducible domain attached to a metabolic enzyme) (Figure 3f).  
Regarding claim 14, Zhao teaches blue light activation using 488nm laser line or a 450nm light-emitting diode (Methods 2nd column – Fluorescence Microscopy).  
Regarding claim 15, Zhao teaches the use of small-molecule inducers to turn enzyme expression on at a particular time or to an intermediate level (p.589, 1st column, 1st paragraph). 
Regarding claim 16, Zhao teaches exposing colonies to sequences of darkness (relevant to a first condition) and blue illumination (relevant to a second condition) (p.591, 1st column last paragraph; also Figure 2c, 2d). 
Regarding claim 17, Zhao teaches that blue light illumination (second condition) ends the darkness (first condition) (p. 590, 1st column middle paragraph, and Figure 1). 
Regarding claim 18, Zhao teaches the yeast strains being cultured overnight covered in aluminum foil (relevant to first exposed to dark) and then being photoactivated using blue light (relevant to then exposed to light) (Methods, 2nd column – Fluorescence Microscopy). 
Regarding claim 19, Zhao teaches that light can be used to control metabolic flux through the assembly of synthetic organelles (title). Zhao teaches that inducible compartmentalization of enzymes into synthetic organelles can be used to control engineered metabolic pathways (abstract). Zhao teaches that exposing the cells to light can cause light-induced protein phase separation of protein FUS to Cry2 photolyase in the optoDroplet and optoCluster systems (relevant to synthetic organelle) (p.590 1st column, and Figure 1). 
Thus, the noted instant claims are anticipated by Zhao et al. and are being rejected as being known in the art before the effective filing date of the instant application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dine et al. (“Protein phase separation provides long-term memory of transient spatial stimuli.” Cell Systems, 2018, 6, 655–663, available online on March 17, 2018) in view of Avalos et al. (WO 2017/177147 A1, published on October 12, 2017 and an earliest priority date of April 7, 2016) and Han et al. (“Ty1-fused protein-body formation for spatial organization of metabolic pathways in Saccharomyces cerevisiae”, Biotechnology and Bioengineering, March 2018, Vol. 115, Issue 3, pp.694-704).  
Regarding claim 13, Dine teaches a novel optogenetic system where light can drive rapid, localized dissociation of liquid-like protein droplets (abstract). Dine teaches a fusion protein Myr-FUSN-FusionRed-Cry2-FGFR1 including a light inducible domain Cry2 fused to the cytoplasmic domain of the FGFR1 receptor (relevant to synthetic protein comprising at least one inducible domain) (p. 15, Figure 6). Dine teaches in response to light, Cry2 oligomerization nucleates IDR-containing clusters that grow into micron-scale liquid-like droplets (relevant to inducible domain changes conformation in a matter that leads to oligomerization of the protein) (p.7, PixELLs: optogenetic control over dissociation of liquid-like protein droplets). Dine further teaches protein expression in NIH3T3 cells (relevant to synthetic organism and mammalian cells) (p.9, middle paragraph). Dine teaches applying and removing blue light stimulus to subcellular regions of PixELL-expressing cells (relevant to exposing the synthetic organism to a first condition at a first time point) (p.9, PixELLS exhibit spatial memory and convert shallow gradients into sharp boundaries). 
Dine does not teach that the inducible domain is attached to a metabolic enzyme, or controlling metabolic flux by exposing the synthetic organism to a first condition at a first time point. 
However, Avalos teaches a system and methods of optogenetically controlling metabolic pathways for the production of chemicals (relevant to controlling metabolic flux) (title). Avalos teaches a combination of two novel systems for light-controlled gene expression in yeast, based on the EL222 light-sensitive transcription factor from Erythrobacter litoralis (relevant to synthetic organism, inducible domain) (description p. 3, lines 29-33). Avalos teaches that it is possible to strongly activate and repress distinct sets of genes in a light dependent manner (description p.3, line 34 to p.4, line 1). Avalos further teaches that this bidirectional control makes it possible to tune the expression of endogenous metabolic pathways essential for growth to achieve a shift between growth and production phases using light (relevant to controlling metabolic flux by exposing the synthetic organism to a first condition at a first time point) (description p.4, lines 1-4). Avalos teaches fusing the photosensitive degron domain (PSD) to the C-terminus of Gal4p, which induced protein degradation upon light stimulation (description p.12, line 34 – p.13, line 1). Avalos further teaches a sequence that may be used to allow light to control growth, by regulating an enzyme that is essential for growth, and the sequence may be fused to an optional degron domain which preferably utilizes photosensitive degron domains (relevant to inducible domain attached to a metabolic enzyme) (description p.5, lines 17-27). 
Han teaches Ty1-fused protein-body formation for spatial organization of metabolic pathways in Saccharomyces cerevisiae (title). Han teaches that metabolite production through a multistep metabolic pathway can often be increased by efficient substrate channeling created by spatial sequestration of the metabolic reactions (abstract). Han further teaches Tya, a structural component in the Ty1 retrotransposon element that forms virus-like particles in Saccharomyces cerevisiae was used to spatially organize enzymes into a multi-enzyme protein body in yeast (abstract). Han teaches that the Tya-fusion protein resulted in three and four-fold increases in farnesene and farnesol production as compared with that observed in a non-fused control (abstract). Han further teaches that the dramatic increase in the biosynthetic productivity of metabolites via use of a Tya-fusion protein suggested that this approach might be useful for the creation of multi-enzyme complexes to improve metabolic engineering in yeast. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the light-sensitive fusion metabolic enzyme taught by Avalos with the light-sensitive fusion protein taught by Dine to obtain clusters of metabolic enzymes as taught by Han to arrive at the claimed invention. One of ordinary skill in the art would have been motivated to do so because Han teaches that clustering metabolic enzymes is beneficial in increasing biosynthetic productivity. Avalos suggests that controlling metabolic enzymes or pathways in cells is possible in a bidirectional manner using light. One of ordinary skill in the art would have found it beneficial to combine the teachings of Han and Avalos with the system taught by Dine because Han teaches that clustering enzymes is beneficial for improving metabolic engineering in yeast. 
Regarding claim 14, Dine teaches that 450nm blue light was used to cause liquid-liquid phase separation (p.8, Figure 2). 
Regarding claim 15, Dine does not teach a first condition as the presence of a chemical. 
However, Avalos teaches that inducible systems used in metabolic engineering are controlled by chemical inducers or repressors (description p.1, lines 21-22). Avalos further teaches that some promoters in Saccharomyces cerevisiae are regulated by the carbon source and are repressed by glucose and induced by galactose and ethanol (description p.1, lines 22-24). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a chemical-inducible system as taught by Avalos for the light-inducible system as taught by Dine, because Avalos teaches that these are known inducible systems currently used in metabolic engineering. One of ordinary skill in the art would have a reasonable expectation that substituting a chemical-inducible system for a light-inducible system would predictably result in a system that would be responsive to chemical stimuli because such systems were well known and established in the art. 
Regarding claim 16, Dine teaches the formation of micrometer-sized spherical clusters in the dark which dissociated in seconds after blue light stimulation (relevant to a second condition at a second point in time) (p.9, 1st full paragraph, and Figure 2C). 
Regarding claim 17, Dine teaches exposing NIH3T3 cells in the dark (i.e. the first condition) to blue light stimulation (i.e. the second condition); whereby exposure to the second condition of blue light necessarily stops the first condition of darkness (p.9, 1st full paragraph and Figure 2C).  
Regarding claim 18, Dine teaches taking NIH3T3 cells in the dark and exposing them to blue light stimulation (relevant to first exposed to dark and then exposed to light) (p.9, 1st full paragraph, and Figure 2C). Dine also teaches local light stimulation of Myr-optoDroplet-expressing cells drove membrane protein clustering within the illuminated region, which disassembled within minutes in the dark (relevant to first exposed to light and then exposed to dark) (p.13, Figure 5b). 
Regarding claim 19, Dine teaches that light can drive rapid, localized dissociation of liquid-like protein droplets (relevant to synthetic organelle) (abstract). Dine further teaches that liquid-liquid phase separation occurs in the dark and can be reversibly dissociated when exposed to blue light (p.8, Figure 2). 
Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636